IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00384-CV

                              IN RE ULLJA KUNTZE


                                Original Proceeding



                                       ORDER


      The Court issued an opinion in this proceeding on December 27, 2017. Ullja

Kuntze’s motion for rehearing as to that opinion was denied by written order on January

24, 2018. Since then, Kuntze has filed two more motions in this proceeding.

      This Court’s jurisdiction to rule on anything in a proceeding ends “30 days after

the court overrules all timely filed motions for rehearing or en banc reconsideration, and

all timely filed motions to extend time to file such a motion.” TEX. R. APP. P. 19.1(b). A

motion for rehearing is a very specific type of motion that asks the court to modify its

opinion that disposes of the proceeding. On the other hand, a motion to reconsider any

other ruling is not a motion for rehearing as contemplated by Rule of Appellate Procedure
19.1. For example, in this proceeding, after the Court denied Kuntze’s motion for

rehearing, Kuntze filed a motion titled, “Relator Ullja Kuntze’s Motion for Rehearing

with respect to the Order issued on Jan[.] 24, 2018 in case 10-17-00384-CV of the 10th Court

of Appeals of Texas.” This motion is not properly labeled or characterized as a motion

for rehearing. Such a motion is merely a motion for reconsideration of the identified

order. A motion for reconsideration, even if labeled a motion for rehearing, does not have

the effect of extending this Court’s jurisdiction under Texas Rule of Appellate Procedure

19.1(b).

        This Court’s jurisdiction over this proceeding ended on February 23, 2018. We

have no jurisdiction to rule on any pending motion, whether filed before or after February

23, 2018. The only proper ruling when a Court does not have jurisdiction is to dismiss

the motion, or other pleading, requesting relief.

        Accordingly, all pending motions in this proceeding are dismissed because the

Court finds that it has no jurisdiction to rule upon them.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
All pending motions dismissed
Order issued and filed August 29, 2018




In re Ullja Kuntze                                                                    Page 2